Exhibit 10.3.16

SYNIVERSE TECHNOLOGIES, INC.

EXECUTIVE SEPARATION AGREEMENT

THIS EXECUTIVE SEPARATION AGREEMENT (the “Agreement”) is entered into as of
5-27-08, by and among Rob Garcia (“Garcia”), Syniverse Technologies, Inc., a
Delaware corporation (“Employer”) and Syniverse Holdings, Inc., a Delaware
corporation (the “Company”). Garcia, Employer, and the Company are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

Garcia, Employer and the Company are parties to that certain Senior Management
Agreement, dated as of February 14, 2002 (the “Senior Management Agreement”), as
amended February 9, 2005. Effective as of July 31, 2008 (the “Separation Date”),
Garcia will resign from his position as Secretary and General Counsel of the
Employer, as well as from all other offices and positions of the Company,
Employer, and their subsidiaries. The Parties now wish to enter into this
Agreement regarding the terms of Garcia’s separation from Employer and its
subsidiaries. Any capitalized term not otherwise defined herein has the meaning
set forth in the Senior Management Agreement, unless otherwise indicated herein.

In consideration of the foregoing and the mutual covenants, representations,
warranties and agreements set forth herein, the Parties agree as follows:

1. Separation from the Company. Effective as of the Separation Date, Garcia will
cease to be employed by Employer and its subsidiaries as a result of his
resignation, without Good Reason, from his position as Employer’s Secretary and
General Counsel as well as from all other offices and positions of the Company,
Employer, and their subsidiaries. At such time, Garcia will no longer be
required to fulfill any of the duties or responsibilities associated with any of
these positions or offices and all authority of Garcia related to such positions
and offices is hereby expressly revoked, effective as of the Separation Date.

2. Consulting Period.

(a) Employer hereby engages Garcia as an independent contractor, and not as an
employee, to render consulting services to Employer and its subsidiaries as
hereinafter provided, and Garcia hereby accepts such engagement, for a period of
twelve months following the Separation Date (the “Consulting Period”). Garcia
shall not have any authority to bind or act on behalf of Employer or its
subsidiaries. During the first six months of the Consulting Period, Garcia shall
render such consulting services to Employer and its subsidiaries as Employer
from time to time requests, for a period of not more than ten hours per week.
Thereafter, during the remainder of the Consulting Period, Garcia shall render
such consulting services to Employer and its subsidiaries as may be mutually
agreed to by the parties. Garcia agrees to provide such consulting services in
good faith and to the best of his ability.



--------------------------------------------------------------------------------

(b) Employer shall pay to Garcia for the services provided during the Consulting
Period an amount equal to his Annual Base Salary in effect as of the end of the
Employment Period, which in accordance with Employer’s normal payroll practices.

(c) Garcia shall be reimbursed for reasonable out-of-pocket expenses incurred in
connection with any such consulting services requested by Employer, in
accordance with Employer’s policies relating to reimbursement of expenses and
with reasonable supporting documentation.

(d) Employer shall provide Garcia with administrative and secretarial support at
Employer’s executive offices in Tampa, Florida for up to five hours per week
during the Consulting Period.

(e) Garcia shall have the right to retain his blackberry, mobile telephone
number and personal computer after the Separation Date, but Employer may remove,
erase, overwrite or otherwise eliminate any and all data, information, and
software from such blackberry and/or computer before releasing such blackberry
and/or computer to Garcia. If Garcia learns that such blackberry and/or computer
contains any proprietary or confidential information of Employer or any software
licensed to Employer and not to Garcia, Garcia shall immediately remove such
information and/or software from such blackberry and/or computer.

(f) To the extent not provided for in the Senior Management Agreement, and
without limiting any terms of the Senior Management Agreement, all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s, Employer’s or any of their
respective subsidiaries’ or affiliates’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Garcia
(either solely or jointly with others) as part of the consulting services
referred to in this Section 2 shall be considered Work Product under the Senior
Management Agreement.

3. COBRA. On or after the Separation Date, Garcia may choose to participate in
medical, dental and vision benefit coverage (at the executive level) in
accordance with Section 4980B of the Internal Revenue Code. Garcia’s
participation in such benefits will be subject to the normal eligibility
requirements of such benefit programs. Employer shall reimburse the costs
incurred during the Consulting Period for such benefit programs, in accordance
with Employer’s policies relating such reimbursement. Garcia shall be
responsible for the costs incurred after the Consulting Period for such
programs. Except as otherwise provided herein or required by applicable law,
Garcia is not entitled to any other compensation or benefits from the Company,
Employer, or any of their subsidiaries.

4. Unused Vacation Days and Bonus Payment.

(a) Employer shall pay to Garcia the cash value of any vacation days and paid
time-off accrued but unused by Garcia as of the Separation Date, according to
Employer’s vacation pay policy and paid time-off policy, respectively.

 

2



--------------------------------------------------------------------------------

(b) Garcia shall be eligible to receive a bonus payment for the current fiscal
year, in accordance with the terms of the Senior Management Agreement and only
if Employer in its discretion pays bonuses for the current fiscal year, which
bonus payment shall be paid on a pro rata basis based upon the portion of the
year that elapsed from January 1, 2008 up to the Separation Date.

5. Stock Option Award.

(a) Garcia and the Company are parties to that certain Non-Qualified Stock
Option Award Agreement, dated as of April 25, 2007 (the “2007 Stock Option
Award”), and that certain Non-Qualified Stock Option Award Agreement, dated as
of April 25, 2008 (the “2008 Stock Option Award”) (collectively, the Stock
Option Awards). Any capitalized term in this Section 5 not otherwise defined
herein has the meaning set forth in the Stock Option Awards.

(b) Pursuant to the Stock Option Awards, the Company granted Garcia an Option to
acquire 10,000 Option Shares pursuant to the Syniverse Holdings, Inc. 2006
Long-Term Equity Incentive Plan (the “Plan”). With respect to these Option
Shares:

(i) For the Option Shares that have vested as of the Separation Date the Option
to acquire these shares shall expire sic (6) months from the Separation Date,
notwithstanding the special expiration rules set forth in the Plan; and

(ii) All other Option Shares will expire according to the terms of the Stock
Option Awards and the Plan

(c) All other terms of the Stock Option Awards shall remain in effect after the
Separation Date.

6. Restricted Stock Grant.

(a) Garcia and the Company are parties to that certain Restricted Stock Grant
Agreement, dated as of June 6, 2006 and that First Amendment To Restricted Stock
Grant Agreement, dated as of August 15, 2006 (together, the “Restricted Stock
Grant”). Any capitalized term in this Section 6 not otherwise defined herein has
the meaning set forth in the Restricted Stock Grant.

(b) Pursuant to the Restricted Stock Grant, the Company granted Garcia 25,000
Restricted Shares pursuant to the Plan. With respect to these Restricted Shares:

(i) The Restricted Shares that have vested as of the Separation Date shall
continue to be governed in accordance with the terms of the Restricted Stock
Grant; and

(ii) All other Restricted Shares (the “Remaining Restricted Shares”) will:

(A) Cease to vest pursuant to the terms of the Restricted Stock Grant and the
Plan; and

 

3



--------------------------------------------------------------------------------

(B) Be forfeited according to the terms of the Restricted Stock Grant and the
Plan on the first anniversary of the Separation Date, provided that if a Sale of
the Company (as defined in the Senior Management Agreement) occurs prior to the
first anniversary of the Separation Date, the Remaining Restricted Shares shall
vest if and to the extent that they would have vested for other similarly
situated employees if Garcia had remained an employee of Employer through the
date of such Sale of the Company. Any Remaining Restricted Shares that do not
vest in connection with such Sale of the Company shall be forfeited.

(c) All other terms of the Restricted Stock Grant shall remain in effect after
the Separation Date.

7. Bonus Upon Sale

(a) If a Sale of the Company occurs within one year after the Separation Date,
and in connection with such Sale of the Company, the Company accelerates the
vesting of some or all of its options outstanding under the Plan (“Accelerated
Vesting”), then on the date of such Sale of the Company, Garcia shall be
eligible to receive a bonus (“Bonus Upon Sale”), determined as follows:

(i) The Bonus Upon Sale shall equal (x) the result of the price paid per share
in the Sale of the Company minus the exercise price per option share multiplied
by (y) the number of remaining unvested Option Shares (as defined in the Stock
Option Award) that would have vested under the Accelerated Vesting for similarly
situated employees had Garcia remained an employee of Employer through the date
of such Sale of the Company.

(ii) The Bonus Upon Sale shall be payable in the same form of consideration paid
to the Company’s stockholders in the Sale of the Company.

(iii) Payment of the Bonus Upon Sale shall be subject to the same conditions
that are established by the Company in the Accelerated Vesting. For example, if
payment of consideration with respect to any options is deferred, payment of the
Bonus Upon Sale shall be similarly deferred.

(iv) Notwithstanding the foregoing, no portion of the Bonus Upon Sale shall be
payable until six months and one day after the Separation Date.

8. Continuing Effectiveness of Terms of Senior Management Agreement. As provided
for in the Senior Management Agreement, the Senior Management Agreement (except
for the provisions of Sections 6(a), (b) and (c) of the Senior Management
Agreement) shall remain in full force and effect after the Separation Date.

9. Nondisparagement. Garcia shall not defame, disparage, make any derogatory or
negative public statements about, or take any action or make any statement which
may adversely affect or disparage the reputation, business or goodwill of
Employer, the Company, any of their subsidiaries, or their past and present
investors, officers or employees. Employer and the

 

4



--------------------------------------------------------------------------------

Company shall not defame, disparage, make any derogatory or negative public
statements about, or take any action or make any statement which may adversely
affect or disparage the reputation of Garcia.

10. Release.

(a) Except as otherwise provided in Section 11 herein, Garcia (for himself,
heirs, executors, administrators, successors and assigns) hereby releases and
forever discharges Employer, the Company, their subsidiaries, predecessors,
successors, assignees, affiliates, past and future investors, owners, officers,
directors, partners, members, shareholders, employees, agents and attorneys
(collectively, the “Released Entities”), jointly and individually, from
liability on or for any and all charges, claims, controversies, actions, causes
of action, cross-claims, counterclaims, demands, debts, duties, sanctions,
fines, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs, attorney’s fees, sums of money, suits,
contracts, covenants, controversies, agreements, promises, responsibilities,
obligations and accounts of any nature whatsoever in law or in equity, direct or
indirect, both past and present and whether or not now or heretofore known,
suspected or claimed or whether asserted or unasserted (collectively, “Claims”)
against the Released Entities including, but not limited to, claims arising out
of the employee/employer relationship, claims under the Americans with
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. Section 2000 et seq.), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. Section 1161 et seq.) the
Age Discrimination in Employment Act (29 U.S.C. Section 626 et seq.), the Family
and Medical Leave Act (29 U.S.C. Section 2601 et seq.), and the Employee
Retirement and Income Security Act (29 U.S.C. Section 1001 et seq.), claims
under federal, state and local constitutions, statutes, ordinances, human rights
laws, and common laws, and claims for breach of contract, discrimination,
wrongful discharge, tortious interference with contract, intentional and
negligent infliction of emotional distress under any other statutory or common
law theories (in its entirety, the “Release”). Garcia, Employer, and the Company
agree that the Release shall be construed as broadly and generally as the law
permits.

(b) Garcia agrees that he is waiving all rights to sue or obtain equitable,
remedial or punitive relief from all or any Released Entities of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
attorneys’ fees and any form of injunctive relief. Notwithstanding the above,
Garcia further acknowledges that he is not waiving and is not being required to
waive any right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that Garcia disclaims and waives any right to
share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding.

(c) In signing this Agreement, Garcia acknowledges that he intends that this
Release shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. Garcia expressly consents that this Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Released Claims hereinabove mentioned or
implied. Garcia

 

5



--------------------------------------------------------------------------------

acknowledges and agrees that this waiver is an essential and material term of
this Release and without such waiver Employer and the Company would not have
agreed to make the payments described in Section 2, Section 3 and Section 4
above, and would not have agreed to the Bonus Upon Sale described in Section 7
above. Garcia further agrees that in the event he brings his own Claim in which
he seeks damages against Employer or the Company, or in the event he seeks to
recover against Employer or the Company in any Claim brought by a governmental
agency on his behalf, this Release shall serve as a complete defense to such
Claim to the maximum extent permitted by law.

11. Indemnification. Employer shall indemnify Garcia in accordance with and to
the extent covered by Employer’s corporate charter, by-laws and Directors and
Officers insurance policy.

12. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

If to Employer:

Syniverse Technologies, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention:        Leigh Hennen

If to the Company:

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention:        Leigh Hennen

If to Garcia:

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

6



--------------------------------------------------------------------------------

13. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Complete Agreement. This Agreement, the Senior Management Agreement, the
Stock Option Awards and the Restricted Stock Grant embody the complete agreement
and understanding among the parties with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Garcia, Employer,
the Company and their respective successors and assigns provided that the rights
and obligations of Garcia under this Agreement shall not be assignable.

(e) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

(f) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Employer, the Company and Garcia.

(h) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

7



--------------------------------------------------------------------------------

14. Acknowledgement.

(a) Garcia acknowledges that he has carefully read and fully understands each of
the provisions of this Agreement, that he has had the opportunity to have an
attorney explain the terms of this Agreement, that he signs this Agreement
knowingly and voluntarily as his own free act and deed, that the consideration
described herein is in addition to that to which he is already entitled, that
the consideration is adequate and satisfactory to him and that this Agreement
was freely entered into without fraud, duress or coercion and with full
knowledge of its significance, effects and consequences. Garcia confirms that he
has had at least twenty-one (21) days to consider whether or not to sign this
letter, it first having been presented to him on April 7, 2008.

(b) Garcia acknowledges that he understands that he may revoke his assent to
this Agreement if he does so within seven days of executing it and that this
letter agreement is not effective until such seven day period has expired.

*    *    *    *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SYNIVERSE TECHNOLOGIES, INC. By:  

/s/ Tony G. Holcombe

Name:  

Tony G. Holcombe

Title:  

Chief Executive Officer

SYNIVERSE HOLDINGS, INC. By:  

/s/ Tony G. Holcombe

Name:  

Tony G. Holcombe

Title:  

Chief Executive Officer

/s/ Robert F. Garcia, Jr.

Rob Garcia